Dr. Henry A. 'Holle
Commissioner of Health
State Department of Health
Austin, Texas
                             Opinion No. W-442
                             Re:   The authority of the State
                                   Health Department to use
                                   funds collected as fees under
                                   Section 92 of the Texas Men-
                                   tal HetilthCode, in spite of
                                   the fact that House Bill No.
                                   6 was not submitted to the
                                   State Comptroller for certi-
Dear Dr. Holle:                    fication.
          You have requested an opinion concerning whether fees
collected pursuant to the provisions of Article 5547, Vernon's
Civil Statutes, are available for expenditure.
          Section 92 of Article 5547, Vernon's Civil Statutes,
provides~:
          "(a) An application fee and a license fee shall
     accompany the application for a license. If the
     Department denies the license, only the license fee
     shall be returned. The application fee is Twenty-
     five Dollars ($25). The annual license fee payable
     on August 31, of each year is Fifty Dollars ($50).
          "(b) All fees collected under this chapter
     shall be deposited with the State Treasurer to the
     credit of the Department.'
          Section 6 of Article VIII of the Constitution of
Texas provides:
Dr. Henry A. Holle, Page 2 (W-442).


         "No money shall be drawn from the Treasury but
    in pursuance of specific appropriations made by law;
    nor shall any appropriation of money be made for a
    longer term than two years, except by the first
    Legislature to assemble under this Constitution,
    which may make the necessary appropriations to
    carry on the government until the assemblage of the
    sixteenth Legislature."
          This constitutional provision controls all appropria-
tions from the State Treasury, and money not specifically appro-
priated by the Legislature cannot be withdrawn from the Treasury.
Pickle v. Finley 91 Tex. 484, 44 S-W, 480 (1898); Lightfoot v.
         4      447, 140 S.W. 8g (1911). Attor~yt~q~;ra;on
$%%n~"WW?%      (1957) and WW-275 (19573.
presented is whether the language 'to the credii of the Depart-
ment" is sufficient language to constitute a specific appropria-
tion pursuant to the provisions of Section 6 of Article VIII of
the Constitution of Texas.
          An appropriation is a setting apart from the public
revenue of a certain sum of money for a specific object in such
a manner that the executive officers of the government are
authorized to use that money and no more for that object and
for no other. Attorney Ceneral@s Opinion w-96 (1957) and
authorities cited therein, It is noted that the language "to
the credit of the Department" does not set apart the fees so
deposited for use by the Department, nor does it state the pur-
pose for which the fees, if set apart, could be used.
          It is our opinion that such language does not consti-
tute an appropriation within the meaning of Section 6 of Article
VIII of the Constitution of Texas, You are,therefore, advised
that the fees so deposited in the Treasury pursuant to the pro-
visions of Article 5547 are not available for expenditure.
                           SUMMARY
             Fees collected pursuant to the
             provisions of Section 92 of Arti-
             cle 5547, Vernon's Civil Statutes,
             required to be deposited in the
             State Treasury have not been
Dr. Henry A. Holle, Page 3 (ww-442).


                appropriated by the Legislature,
                and are not, therefore, available
                for expenditure.
                               Yours very truly,
                               WILL WILSON
                               Attorney General of Texas



                                  Sam Blackham
                                  Assistant



                                 ;x'John
                                       Reeves
                                  Assistant
SB:JR:jl
APPROVED:
OPINION COMMITTEE
Geo. P. Blackburn, Chairman
Riley Eugene Fletcher
Ralph R. Rash
Richard B. Stone
REVIEWED FOR THE ATTORNEY GENERAL
BY:
     W, V, Ceppert